       Case 1:19-cr-00025-SPW-TJC Document 16 Filed 03/07/19 Page 1 of 5




COLIN M. RUBICH
BRYAN T. DAKE
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Ave. N., Ste. 3200
Billings, MT 59101
Phone: (406) 247-4684
Fax: (406) 657-6989
E-mail: Colin.Rubich@usdoj.gov
         Bryan.Dake@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

    UNITED STATES OF AMERICA,                CR 19-25-BLG-SPW

             Plaintiff,

       vs.                                   OFFER OF PROOF

    DAVID BECKETT,

             Defendant.


                                 THE CHARGE

       The defendant, David Beckett, is charged in the Superseding Information 1

1
 The Defendant was initially charged by Information on March 4, 2019. (Doc. 9.)
The defendant filed a motion to change plea to this Information. However, the
government realized in error in the timeframe and location portion of the
Information. Therefore, the government filed a Superseding Information
       Case 1:19-cr-00025-SPW-TJC Document 16 Filed 03/07/19 Page 2 of 5




with two felony offenses: conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846 (Count I) and possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (Count

II).

                              PLEA AGREEMENT

       The defendant, David Beckett, will enter a voluntary plea of guilty to both of

the charges contained in the Superseding Information without benefit of a written

plea agreement. The motion for change of plea filed with the Court represents, in

the government’s view, the most favorable disposition of the case against the

defendant. See, e.g., Missouri v. Frye, 566 U.S. 134 (2012).

                                    ELEMENTS

       In order for the defendant to be found guilty of the charges contained in the

Superseding Information, the government must prove each of the following

elements beyond a reasonable doubt. As to Count I, conspiracy to possess with

intent to distribute methamphetamine:

        First, there was an agreement between two or more persons to distribute

methamphetamine;




correcting the timeframe and location language. (Doc. 14.) No additional changes
were made in the Superseding Information.
     Case 1:19-cr-00025-SPW-TJC Document 16 Filed 03/07/19 Page 3 of 5




       Second, the defendant joined in the agreement knowing of its purpose and

intending to help accomplish that purpose; and

      Third, the defendant agreed to possess or it was otherwise reasonably

foreseeable to the defendant that the conspiracy would involve 50 grams or more

of a substance containing a detectable amount of methamphetamine.

      As to Count II, possession with intent to distribute methamphetamine,

      First, the defendant knowingly possessed methamphetamine;

      Second, the defendant possessed it with the intent to distribute it to another

person;

      Third, the defendant possessed with the intent to distribute 50 grams or more

of a substance containing a detectable amount of methamphetamine.

                                 PENALTY

      Count I, conspiracy to possess with intent to distribute methamphetamine,

and Count II, possession with intent to distribute methamphetamine, both carry a

mandatory minimum five years to forty years imprisonment, a $5,000,000 fine, at

least four years of supervised release, and a $100 special assessment.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:
      Case 1:19-cr-00025-SPW-TJC Document 16 Filed 03/07/19 Page 4 of 5




      On February 20, 2019, law enforcement received information from a

confidential informant (CI) about a package containing approximately a half-pound

of methamphetamine shipped from California and set to be delivered to an address

in Laurel, Montana on February 21, 2019. The CI stated that David Beckett would

then pick up the package from this location and distribute the methamphetamine in

Billings and surrounding areas. Beckett received a similar package of

methamphetamine a few weeks earlier. Law enforcement also became aware that

one of Beckett’s associates was recently arrested in California.

      On February 21, 2019, law enforcement, through the assistance of the

United States Postal Inspector, located the package described by the CI. The

receiving address in Laurel matched the address provided by the CI and the

shipping address was a location in California. A Billings Police Department K9

was dispatched and alerted to narcotics in the package.

      During this same day, Beckett went to the United States Postal Service

center in Laurel and told employees he was expecting a package. He was told the

package was not available. Beckett returned a few hours later and again was told

the package was not available. On February 22, 2019, Beckett returned to the

USPS, was told the package had not arrived, but provided law enforcement with

his contact information and tracking number for the package. The contact
      Case 1:19-cr-00025-SPW-TJC Document 16 Filed 03/07/19 Page 5 of 5




information matched the information previously known to law enforcement and the

tracking number matched the tracking number on the seized package.

      A federal search warrant was obtained for the package. Inside the package

was a baggie and crystal substance weighing approximately 114.4 grams. The

substance was tested and tested positive for methamphetamine, a Schedule II

controlled substance.

      Law enforcement returned to the Laurel USPS and called Beckett to inform

him that his package arrived. Less than ten minutes later, Beckett arrived and got

out of the passenger side of a car. Beckett was arrested.

      The United States would have presented this evidence through the testimony

of law enforcement, lay witnesses and expert witnesses.

      DATED this 7th day of March, 2019.

                                       KURT G. ALME
                                       United States Attorney

                                       /s/ Bryan T. Dake
                                       BRYAN T. DAKE
                                       Assistant U.S. Attorney
